Citation Nr: 0124253	
Decision Date: 10/05/01    Archive Date: 10/09/01

DOCKET NO.  00-00 929	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUE

Eligibility for Service Disabled Veterans' (RH) Insurance 
under 38 U.S.C.A. § 722(a) (West 1979).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1967 to December 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1999 administrative decision of 
the Philadelphia, Pennsylvania, Regional Office and Insurance 
Center (IC) of the Department of Veterans Affairs (VA), which 
denied the veteran's application for Service Disabled 
Veterans' (RH) Insurance under 38 U.S.C.A. § 722.  The 
veteran filed a May 1999 notice of disagreement, initiating 
this appeal.  An August 1999 statement of the case was sent 
to the veteran, and he filed an October 1999 VA Form 9 
substantive appeal, perfecting his appeal.  A personal 
hearing before a member of the Board was afforded the veteran 
in June 2001, in Anchorage, Alaska.  


FINDINGS OF FACT

1.  By a February 1985 rating decision, the veteran was 
granted service connection, with a compensable rating, for a 
psychiatric disability.  He was so notified that same month.  
This award is the most recent award of record of a 
compensable service connected disability.  

2.  The veteran's application for RH insurance was received 
in March 1999.  

3.  The veteran was not incompetent at any time in the year 
following the February 1985 notification of the grant of 
service connection at a compensable level for a psychiatric 
disability.  

4.  The veteran's application for RH insurance was not 
received within one year of notification that he had been 
granted a compensable service connected disability.


CONCLUSION OF LAW

The basic criteria for entitlement to Service Disabled 
Veterans' Insurance under 38 U.S.C.A. § 722 have not been 
met.  38 U.S.C.A. § 722 (West 1979); 38 C.F.R. § 3.353 
(2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

In February 1985, the veteran was awarded service connection, 
with a compensable initial rating, for post traumatic stress 
disorder.  This award represents the most recent award of 
record of service connection, with a compensable initial 
rating, for a disability.  The actual rating and notice 
thereof is not of record, although printed computerized data 
of record confirm this February 1985 grant of service 
connection at a compensable level.  The veteran's March 1984 
application for vocational rehabilitation, which is of 
record, shows his acknowledgment that he had been awarded 
service connection and a 10 percent disability rating for a 
psychiatric disability.  

A VA hospitalization summary notes inpatient treatment from 
March to May 1985.  While diagnoses of both chronic post 
traumatic stress disorder and dysthymic disorder were 
confirmed, the veteran was nonetheless considered competent.  
He was again hospitalized from October 1985 to February 1986 
for VA psychiatric treatment.  While the veteran reported 
some mental confusion and difficulties with coherent thought, 
he was described as "well oriented" and of above average 
intelligence.  No assessment of competency was made at that 
time.  A July 1986 VA psychiatric examination was afforded 
the veteran, and a diagnosis of post traumatic stress 
disorder was confirmed.  He was, however, considered by the 
examiner to be competent to handle his VA financial benefits.  
He was again admitted for VA psychiatric hospitalization from 
September to October 1986, and he was assessed as competent 
for VA purposes.  

In March 1999, the veteran filed an application for RH 
insurance.  The IC concluded in May 1999 that the veteran's 
application for RH insurance was untimely; his application 
was therefore denied.  He responded with a May 1999 notice of 
disagreement, initiating an appeal of this issue.  An August 
1999 statement of the case was afforded him.  His VA Form 9 
was received in October 1999, perfecting his appeal.  

The veteran testified in June 2001 before a member of the 
Board.  He reiterated his contentions that he was not 
competent following his February 1985 award of service 
connection for a psychiatric disability, thereby tolling the 
statutory application period.  

Analysis

Initially, after reviewing the record, the Board is satisfied 
that all relevant facts have been properly developed.  Thus, 
no further assistance to the appellant is required to comply 
with any duty to assist him.  See 38 U.S.C.A. § 5103A (West 
Supp. 2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  
In this regard there has been notice as to information 
needed, and there has been a decision and a statement of the 
case sent to the appellant.  There is no indication that 
there is additional information on file that would lead to a 
different outcome in this claim.  All pertinent notice has 
been provided in the documents sent to the appellant.  
Additionally, VA has no outstanding duty to inform the 
appellant that any additional information or evidence is 
needed, as this is a case in which the laws and regulations, 
as opposed to the facts, govern its disposition. 

Under the provisions of 38 U.S.C.A. § 722, a veteran may be 
entitled to RH insurance when it is determined that he has a 
compensable service-connected disability and he applies in 
writing for such insurance within one year of the date 
service connection was granted.  38 U.S.C.A. § 722(a) (West 
1979) (Public Law 102-86, § 201(a)(1) changed the one-year 
application period to two years effective September 1, 1991; 
see 38 U.S.C.A. § 1922(a) (West 1991)).  However, if an 
applicant is shown by the evidence to have been mentally 
incompetent during any part of the eligibility period, an 
application for insurance may be filed within one year after 
a legal guardian is appointed, or within one year after the 
removal of such mental incompetency.  38 U.S.C.A. § 722(a) 
(West 1979).  A mentally incompetent person is one who, 
because of injury or disease, lacks the mental capacity to 
contract or to manage his or her own affairs, including 
entering into contracts.  38 C.F.R. § 3.353 (2000).  Where 
there is a reasonable doubt as to whether a person is 
competent, such doubt will be resolved in favor of 
competency.  38 C.F.R. § 3.353 (2000).  

In this case, the veteran did not apply for RH insurance 
within one year of the last grant of service connection for 
disability, which was in February 1985; this fact is conceded 
by the appellant.  Thus, he is not eligible for RH insurance 
because the application was not received in a timely manner, 
within one year of the period of notice to him of the last 
grant of service connection for disability.  However, the 
appellant contends that his service connected psychiatric 
disability rendered him unable to file for RH insurance 
within the statutory time limit, thus tolling the application 
period.  

As is noted above, the veteran was afforded psychiatric 
treatment by the VA on several occasions concurrent with his 
eligibility period for RH insurance.  VA hospitalization 
summaries from March to May 1985 and from September to 
October 1986 both describe him as competent for VA purposes.  
The hospitalization summary for the period from October 1985 
to February 1986 does not provide a direct statement on his 
competency, but does describe him as "well oriented."  
Likewise, a July 1986 VA psychiatric examination describes 
him as competent.  Overall, all the medical evidence 
concurrent with the veteran's eligibility period, from 
February 1985 to February 1986, for RH insurance indicates he 
was mentally competent at that time, and the veteran has 
presented no medical evidence to the contrary.  

In support of his contentions of incompetency, the veteran 
has offered only his own assertions as to his mental state at 
that time.  Because he is not a medical expert qualified to 
offer medical diagnoses and opinions, his assertion on such 
matters are not binding upon the Board.  See Pearlman v. 
West, 11 Vet. App. 443, 447 (1998) [citing Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992)].  The 
aforementioned VA medical findings, combined with the lack of 
contrary evidence and the regulatory presumption of 
competency, clearly establish that the veteran was competent 
at all times during his eligibility period.  

The U.S. Court of Appeals for Veterans Claims (the Court) has 
determined that pertinent laws, including 38 U.S.C.A. 
§ 1922(a) (formerly § 722(a)), did not themselves impose any 
notification requirements upon the Department of Veterans 
Affairs.  The Court has further indicated that the 
requirement that application for RH insurance be made within 
one year (now two years) after an initial grant of service 
connection did not violate a veteran's due process and equal 
protection rights under the Constitution.  Saunders v. Brown, 
4 Vet. App. 320 (1993).  

It is noted that the VA makes every effort to advise veterans 
of their potential eligibility for benefits.  However, the 
vast array of benefits available makes it impossible for the 
VA to inform every veteran or person of every possible 
potential benefit for which he or she might be entitled.  
Ultimately, it is the responsibility of the veteran to 
contact VA and request specific information about specific 
types of benefits, and to apply for specific benefits in a 
timely manner.  The Court has indicated that the VA does not 
have a duty to provide veterans and their dependents with 
personal notices of their eligibility for specific benefits.  
See Hill v. Derwinski, 2 Vet. App. 451 (1991).  

In conclusion, the veteran has not demonstrated that he was 
incompetent at any time during which he was eligible to apply 
for RH insurance under 38 U.S.C.A. § 722 (West 1979).  
Therefore, the statutory one-year eligibility period has not 
been tolled, and the veteran's application for such benefits 
is untimely.  


ORDER

As the veteran's application for RH insurance under 
38 U.S.C.A. § 722 (West 1979) was untimely, his appeal is 
denied.  



		
	D. C. Spickler
	Member, Board of Veterans' Appeals



 

